NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOEL R. GARCIA,                                 No. 16-15780

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00798-DLR

 v.
                                                MEMORANDUM*
DENNIS LEROUX, 7699; STEPHANIE D.
LOW, Maricopa County Attorney
Prosecutor,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Douglas L. Rayes, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Joel R. Garcia appeals pro se from the district court’s summary judgment in

his 42 U.S.C. §§ 1983 and 1985 action alleging federal and state law violations

related to his arrest and pretrial detention. We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a determination that an action is time-barred, Furnace

v. Sullivan, 705 F.3d 1021, 1026 (9th Cir. 2013), and we affirm.

      The district court properly determined that Garcia’s action was time-barred

because all claims against defendants accrued more than two years before Garcia

filed his complaint. See Ariz. Rev. Stat. § 12-542 (two-year statute of limitations

for personal injury actions); Ariz. Rev. Stat. § 12-821 (one-year statute of

limitations for actions against any public entity or public employee); TwoRivers v.

Lewis, 174 F.3d 987, 991-92 (9th Cir. 1999) (for § 1983 claims, federal courts

apply the forum state’s statute of limitations for personal injury claims, which

begin to accrue “when the plaintiff knows or has reason to know of the injury”).

      Garcia has waived his right to challenge defendants’ discovery responses

and objections to his deposition notices. See Yeti by Molly, Ltd. v. Deckers

Outdoor Corp., 259 F.3d 1101, 1108 (9th Cir. 2001) (“A stipulation or the

withdrawal of an objection is tantamount to a waiver of an issue for appeal.”

(citation and internal quotation marks omitted)).

      AFFIRMED.




                                          2                                     16-15780